DOWD, Presiding Judge.
Dorothy Jane Coughlin, plaintiff-wife, appeals from the property settlement and award of maintenance entered in conjunction with a decree of dissolution of marriage. The substance of plaintiff’s appeal is that the trial court did not make an equitable distribution of the marital assets, did not grant the plaintiff sufficient maintenance for her needs and in making both awards did not consider defendant’s misconduct.
We have carefully considered the entire record pursuant to Rule 73.01 and find that the trial court's division of assets and award of maintenance were supported by substantial evidence, were not against the weight of the evidence and no error or misapplication of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). The award and division of assets was equitable and just.
An’ extended opinion would have no prec-edential value and we, therefore, affirm the judgment of the trial court. Rule 84.16(b).
Judgment affirmed.
REINHARD and CRIST, JJ., concur.